                     Case 3:19-cv-07545-WHA Document 77 Filed 11/27/19 Page 1 of 5


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                          UNITED STATES DISTRICT COURT
          14
                                       NORTHERN DISTRICT OF CALIFORNIA
          15
                                                  SAN FRANCISCO DIVISION
          16

          17
                 TERRELL ABERNATHY, et al.,                    CASE NO. 3:19-cv-07545-WHA
          18
                                   Petitioners,                RESPONDENT DOORDASH, INC.’S
          19                                                   STIPULATED ADMINISTRATIVE MOTION
                      v.                                       TO FILE EXHIBIT A TO DECLARATION
          20                                                   OF TIFFANY CAO UNDER SEAL
                 DOORDASH, INC.,
          21                                                   [Stipulation, Declaration of Joshua Lipshutz, and
                                   Respondent.                 [Proposed] Order filed concurrently herewith]
          22

          23                                                   Action Filed: November 15, 2019
          24                                                   Hearing Date: January 9, 2020
          25                                                   Hearing Time: 8:00 a.m.
                                                               Hearing Place: Courtroom 12 – 19th Floor
          26                                                   Honorable William Alsup

          27

          28

Gibson, Dunn &                 RESPONDENT DOORDASH, INC.’S STIPULATED ADMINISTRATIVE MOTION
Crutcher LLP
                                 TO FILE EXHIBIT A TO DECLARATION OF TIFFANY CAO UNDER SEAL
                                                      3:19-cv-07545-WHA
                       Case 3:19-cv-07545-WHA Document 77 Filed 11/27/19 Page 2 of 5


            1           In accordance with Civil Local Rules 7-11 and 79-5(c)-(e), Respondent DoorDash, Inc. files
            2    this stipulated administrative motion to file Exhibit A to the declaration of Tiffany Cao, Dkt. 35-4,
            3    under seal.
            4           On November 15, 2019, Petitioners Terrell Abernathy et al. filed a petition to compel
            5    arbitration, Dkt. 1, and a motion to compel arbitration, Dkt. 4. On November 17, Petitioners moved
            6    for a temporary restraining order (“TRO”). Dkt. 10.
            7           On November 22, DoorDash filed an opposition to Petitioners’ motion for a TRO. Dkt. 35. In
            8    support of its opposition, DoorDash filed a declaration of Tiffany Cao, which attached an Exhibit A
            9    containing the names, Keller Lenkner tracking numbers, phone numbers, email addresses, and home
          10     addresses of 5,863 individuals. Dkt. 35-4, Ex. A. Exhibit A to the Cao declaration was not originally
          11     filed under seal, but it since has been placed under seal by the Court clerk’s office.
          12            On November 27, 2019, counsel for DoorDash sent a proposed redacted version of Exhibit A
          13     to the Cao declaration to counsel for Petitioners, who responded that they would stipulate to filing the
          14     document under seal with the proposed redactions. See Stipulation ¶¶ 9–10.
          15            There are compelling reasons for filing Exhibit A to the Cao declaration under seal, as it
          16     contains information revealing personally identifying information.         This information should be
          17     redacted.
          18            A redacted version of the proposed document to be filed under seal is attached as Exhibit A.
          19     An unredacted version of that same document is attached as Exhibit B.
          20            DoorDash therefore moves this Court for an order to file under seal Exhibit A to the Cao
          21     declaration.
          22

          23     Dated: November 27, 2019                      GIBSON, DUNN & CRUTCHER LLP
          24

          25                                                   By:       /s/ Joshua S. Lipshutz
                                                                                     Joshua S. Lipshutz
          26

          27                                                   Attorneys for Respondent DoorDash, Inc.
          28
                                                                     1
Gibson, Dunn &                     RESPONDENT DOORDASH, INC.’S STIPULATED ADMINISTRATIVE MOTION
Crutcher LLP
                                     TO FILE EXHIBIT A TO DECLARATION OF TIFFANY CAO UNDER SEAL
                                                            3:19-cv-07545-WHA
                        Case 3:19-cv-07545-WHA Document 77 Filed 11/27/19 Page 3 of 5


            1         STIPULATION TO FILE EXHIBIT A TO CAO DECLARATION UNDER SEAL
            2         1. Pursuant to Civil L.R. 7-11(a), Petitioners Terrell Abernathy et al. and Respondent DoorDash,

            3    Inc., by and through their respective counsel of record, hereby stipulate to file Exhibit A to the

            4    declaration of Tiffany Cao (Dkt. 35-4) under seal.

            5         2. WHEREAS, Petitioners filed a petition to compel arbitration on November 15, 2019 (Dkt. 1);

            6         3. WHEREAS, Petitioners filed a motion to compel arbitration on November 15, 2019 (Dkt. 4);

            7         4. WHEREAS, Petitioners filed a motion for a temporary restraining order (“TRO”) on

            8    November 17, 2019 (Dkt. 10);

            9         5. WHEREAS, in support of its opposition, DoorDash filed a declaration of Tiffany Cao;

          10          6. WHEREAS, the declaration of Tiffany Cao attached an Exhibit A containing the names,

          11     Keller Lenkner tracking numbers, phone numbers, email addresses, and home addresses of 5,863

          12     individuals (Dkt. 35-4, Ex. A);

          13          7. WHEREAS, Exhibit A to the Cao declaration was not originally filed under seal, but it since

          14     has been placed under seal by the Court clerk’s office;

          15          8. WHEREAS, the fields containing KL tracking #, Phone 1, Phone 2, Phone 3, Email 1, Email

          16     2, Address, City, State, and Zip in Exhibit A to the Cao declaration should be redacted because they

          17     contain personal identifying information for 5,863 individuals;

          18          9. WHEREAS, DoorDash sent a proposed redacted version of Exhibit A to the Cao declaration

          19     to counsel for Petitioners on November 27, 2019;

          20          10. WHEREAS, counsel for Petitioners agreed to stipulate to filing the exhibit under seal with the

          21     proposed redactions;

          22          11. NOW THEREFORE, the parties hereby stipulate to file Exhibit A to the declaration of

          23     Tiffany Cao under seal.

          24             IT IS SO STIPULATED.

          25     //

          26     //

          27     //

          28
                                                                      2
Gibson, Dunn &                      RESPONDENT DOORDASH, INC.’S STIPULATED ADMINISTRATIVE MOTION
Crutcher LLP
                                      TO FILE EXHIBIT A TO DECLARATION OF TIFFANY CAO UNDER SEAL
                                                            3:19-cv-07545-WHA
                       Case 3:19-cv-07545-WHA Document 77 Filed 11/27/19 Page 4 of 5


            1    Dated: November 27, 2019                     GIBSON, DUNN & CRUTCHER LLP
            2

            3                                                 By:              /s/ Joshua S. Lipshutz
                                                                                   Joshua S. Lipshutz
            4

            5
                                                              Attorneys for Respondent DoorDash, Inc.
            6

            7

            8    Dated: November 27, 2019                     KELLER LENKNER LLC

            9

          10                                                  By:              /s/ Marquel Reddish
                                                                                   Marquel Reddish
          11

          12
                                                              Attorneys for Petitioners Terrell Abernathy et al.
          13

          14

          15                                            ECF ATTESTATION

          16            I, Joshua Lipshutz, hereby attest that concurrence in the filing of this document has been

          17     obtained from the above signatories.

          18

          19     Dated: November 27, 2019                     GIBSON, DUNN & CRUTCHER LLP

          20

          21                                                  By:              Joshua S. Lipshutz
                                                                                 Joshua S. Lipshutz
          22
                                                              Attorneys for Respondent DOORDASH, INC.
          23

          24

          25

          26

          27

          28
                                                                    3
Gibson, Dunn &                    RESPONDENT DOORDASH, INC.’S STIPULATED ADMINISTRATIVE MOTION
Crutcher LLP
                                    TO FILE EXHIBIT A TO DECLARATION OF TIFFANY CAO UNDER SEAL
                                                           3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 77 Filed 11/27/19 Page 5 of 5


            1                                          [PROPOSED] ORDER
            2            PURSUANT TO STIPULATION, IT IS SO ORDERED. Respondent DoorDash, Inc. may
            3
                 file the following documents under seal:
            4

            5     Dkt. No.      Date              Description

            6                                     KL tracking #, Phone 1, Phone 2, Phone 3, Email 1, Email 2,
                  35-4          Nov. 22, 2019     Address, City, State, and Zip fields in Exhibit A to the declaration
            7                                     of Tiffany Cao
            8

            9

          10

          11     Dated: _______________________                     By:
                                                                                 Hon. William A. Alsup
          12                                                                    United States District Judge
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                   4
Gibson, Dunn &                     RESPONDENT DOORDASH, INC.’S STIPULATED ADMINISTRATIVE MOTION
Crutcher LLP
                                     TO FILE EXHIBIT A TO DECLARATION OF TIFFANY CAO UNDER SEAL
                                                            3:19-cv-07545-WHA
